

August 31, 2006      Exhibit 10.2






Mr. Thomas B. King
President and CEO
Pacific Gas and Electric Company
77 Beale Street, 32nd Floor
San Francisco, CA 94105


Dear Tom,


To provide a long-term incentive to retain your services, I am pleased to offer
you the following modifications to your current compensation package:



·  
Elimination of Early Retirement Reduction Factors: The Board of Directors of
Pacific Gas and Electric Company (Company) has agreed to eliminate the reduction
factors that otherwise would be used to calculate your pension benefit under the
defined benefit pension plan, provided you remain employed by the Company, PG&E
Corporation, or any of their affiliates until age 55. This enhanced pension
benefit will be paid from the PG&E Corporation Supplemental Executive Retirement
Plan.

 

·  
Grant of Restricted Phantom Stock Units: At its July 12, 2006, meeting, the
Nominating, Compensation and Governance Committee of the PG&E Corporation Board
of Directors awarded you 25,433.41 restricted phantom stock units with an
aggregate value of $1 million based on the closing stock price of PG&E
Corporation common stock on that day of $39.63, as reported on the New York
Stock Exchange. These units will be credited to your account in the PG&E
Corporation Phantom Stock Investment Fund under the PG&E Corporation
Supplemental Retirement Savings Plan (SRSP).




o  
Vesting. The restricted phantom stock units, together with any dividend
equivalent units, will vest five years after the date of grant, provided that
you are still employed by the Company, PG&E Corporation, or any of their
affiliates. You may not elect to transfer the value of the units to another
investment option in accordance with the SRSP until the units have vested.




o 
Payment. The amount of your deferred compensation account balance that is
attributable to units that have vested shall be paid to you following your
Retirement (as defined in the SRSP) or following your termination of employment.



Under certain situations, application or vesting of these benefits and awards
may be accelerated. Upon your death or disability: 



·  
the early retirement reduction factors will cease to apply for purposes of
calculating the value of your pension benefit, and

 
 
Mr. Thomas B. King
August 31, 2006
Page 2





·  
the restricted phantom stock units, together with any dividend equivalent units,
will immediately vest and will be paid in a lump sum as soon as practicable
following the triggering event, based on the average closing price of a share of
PG&E Corporation common stock for the last 30 calendar days preceding the date
of the triggering event, as reported on the New York Stock Exchange.



These awards and benefits also will vest or accelerate as described in the prior
paragraph if there is a Change in Control of PG&E Corporation (as defined in the
PG&E Corporation 2006 Long-Term Incentive Plan (LTIP)) and these modifications
to your compensation arrangements are not assumed by the Acquiror (as defined in
the LTIP) or your employment is subject to an Involuntary Termination within the
Covered Period following the Change in Control (as those terms are defined in
the PG&E Corporation Officer Severance Policy).


If you are terminated without cause, a prorated portion of any unvested
restricted phantom stock units and any dividend equivalent units will vest
immediately, in accordance with the percentage of time you were employed by the
Company, PG&E Corporation, or their affiliates during the 60-month vesting
period. Those units will be forfeited if you are terminated for cause before the
units vest. If you are terminated before you reach age 55, you will not receive
the enhanced pension benefit, and early retirement reduction factors will apply.
This paragraph does not apply if you are subject to an Involuntary Termination
within the Covered Period in connection with a Change in Control.


Tom, you are and continue to be a very valued member of my senior management
team and pivotal to the effort underway for the Company to become the leading
utility in the United States. I am confident in your abilities and see you as a
key player in the future of the Company.


Sincerely,




/s/ Peter A. Darbee








Accepted:     /s/ Thomas B. King                     
Thomas B. King


Date:     8/31/06       